 
Exhibit 10.2
 


SECURITY AGREEMENT
This SECURITY AGREEMENT (this "Agreement") is entered into as of July ____,
2016, between SWK Technologies, Inc., a Delaware corporation, with its chief
executive office located at 6834 Buckley Road, North Syracuse, New York  13212
(the "Borrower") and                      , a New York banking corporation, with
an address
of                                                                           
 (the "Bank").
FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents to and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:


1.          GRANT OF SECURITY INTEREST
1.1          Grant of Security Interest.  In consideration of the Bank’s
extending credit and other financial accommodations to or for the benefit of the
Borrower, the Borrower hereby grants to the Bank a security interest in, a lien
on and pledge and assignment of the Collateral (as hereinafter defined).  The
security interest granted by this Agreement is given to and shall be held by the
Bank as security for the payment and performance of all Obligations (as
hereinafter defined).
 
1.2          Definitions.  The following definitions shall apply:
 
(a)           "Bank Affiliate" shall mean any banking or lending affiliates of
the Bank, any party acting as a participant lender in the credit arrangements
contemplated herein, or any third party acting on the Bank's behalf.
 
(b)          "Code" shall mean the New York Uniform Commercial Code as amended
from time to time.
 
(c)           "Collateral" shall mean all of the Borrower's present and future
right, title and interest in and to any and all of the personal property of the
Borrower whether such property is now existing or hereafter created, acquired or
arising and wherever located from time to time, including without limitation:
 
(i)       accounts;
 
(ii)      chattel paper;
 
(iii)     goods;
 
(iv)     inventory;
 
(v)      equipment;

--------------------------------------------------------------------------------

 
(vi)     fixtures
 
(vii)    farm products;
 
(viii)   instruments;
 
(ix)      investment property;
 
(x)      documents;
 
(xi)     commercial tort claims;
 
(xii)    deposit accounts;
 
(xiii)    letter-of-credit rights;
 
(xiv)   general intangibles;
 
(xv)    supporting obligations; and
 
(xvi)   records of, accession to and proceeds and products of the foregoing.
 
(d)          "Debtors" shall mean the Borrower's customers who are indebted to
the Borrower.
 
(e)           "Loan Documents" shall mean this Agreement and all other
agreements between the Bank and the Borrower.
 
(f)           "Obligation(s)" shall mean, without limitation, all loans,
advances, indebtedness, notes, liabilities and amounts, liquidated or
unliquidated, owing by the Borrower to the Bank at any time, of each and every
kind, nature and description, whether arising under this Agreement or otherwise,
and whether secured or unsecured, direct or indirect (that is, whether the same
are due directly by the Borrower to the Bank; or are due indirectly by the
Borrower to the Bank as endorser, guarantor or other surety, or as borrower of
obligations due third persons which have been endorsed or assigned to the Bank,
or otherwise), absolute or contingent, due or to become due, now existing or
hereafter arising or contracted, including, without limitation, payment when due
of all amounts outstanding respecting any of the Loan Documents.  Said term
shall also include all interest and other charges chargeable to the Borrower or
due from the Borrower to the Bank from time to time and all costs and expenses
referred to in this Agreement.
 
(g)          "Person" or "party" shall mean individuals, partnerships,
corporations, limited liability companies and all other entities.
 
All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.
 
1.3          Ordinary Course of Business.  The Bank hereby authorizes and
permits the Borrower to hold, process, sell, use or consume in the manufacture
or processing of finished goods, or otherwise dispose of inventory for fair
consideration, all in the ordinary course of the Borrower's business, excluding,
without limitation, sales to creditors or in bulk or sales or other dispositions
occurring under circumstances which would or could create any lien or interest
adverse to the Bank’s security interest or other right hereunder in the proceeds
resulting therefrom.  The Bank also hereby authorizes and permits the Borrower
to receive from the Debtors all amounts due as proceeds of the Collateral at the
Borrower's own cost and expense, and also liability, if any, subject to the
direction and control of the Bank at all times; and the Bank may at any time,
without cause or notice, and whether or not an Event of Default has occurred or
2

--------------------------------------------------------------------------------

demand has been made, terminate all or any part of the authority and permission
herein or elsewhere in this Agreement granted to the Borrower with reference to
the Collateral, and notify Debtors to make all payments due as proceeds of the
Collateral to the Bank.  Until Bank shall otherwise notify Borrower, all
proceeds of and collections of Collateral shall be retained by Borrower and used
solely for the ordinary and usual operation of Borrower's business.  From and
after notice by Bank to Borrower, all proceeds of and collections of the
Collateral shall be held in trust by Borrower for Bank and shall not be
commingled with Borrower's other funds or deposited in any Bank account of
Borrower; and Borrower agrees to deliver to Bank on the dates of receipt thereof
by Borrower, duly endorsed to Bank or to bearer, or assigned to Bank, as may be
appropriate, all proceeds of the Collateral in the identical form received by
Borrower.
 
1.4          Allowances.  Absent an Event of Default the Borrower may grant such
allowances or other adjustments to Debtors (exclusive of extending the time for
payment of any item which shall not be done without first obtaining the Bank’s
written consent in each instance) as the Borrower may reasonably deem to accord
with sound business practice, including, without limiting the generality of the
foregoing, accepting the return of all or any part of the inventory (subject to
the provisions set forth in this Agreement with reference to returned
inventory).
 
1.5          Records.  The Borrower shall hold its books and records relating to
the Collateral segregated from all the Borrower's other books and records in a
manner satisfactory to the Bank; and shall deliver to the Bank from time to time
promptly at its request all invoices, original documents of title, contracts,
chattel paper, instruments and any other writings relating thereto, and other
evidence of performance of contracts, or evidence of shipment or delivery of the
merchandise or of the rendering of services; and the Borrower will deliver to
the Bank promptly at the Bank’s request from time to time additional copies of
any or all of such papers or writings, and such other information with respect
to any of the Collateral and such schedules of inventory, schedules of accounts
and such other writings as the Bank may in its sole discretion deem to be
necessary or effectual to evidence any loan hereunder or the Bank’s security
interest in the Collateral.
 
1.6          Legends.  The Borrower shall promptly make, stamp or record such
entries or legends on the Borrower's books and records or on any of the
Collateral (including, without limitation, chattel paper) as Bank shall request
from time to time, to indicate and disclose that Bank has a security interest in
such Collateral.
 
1.7          Inspection.  The Bank, or its representatives, at any time and from
time to time, shall have the right at the sole cost and expense of Borrower, and
the Borrower will permit the Bank and/or its representatives: (a) to examine,
check, make copies of or extracts from any of the Borrower's books, records and
files (including, without limitation, orders and original correspondence); (b)
to perform field exams or otherwise inspect and examine the Collateral and to
check, test or appraise the same as to quality, quantity, value and condition;
and (c) to verify the Collateral or any portion or portions thereof or the
Borrower's compliance with the provisions of this Agreement.
 
1.8          Purchase Money Security Interests.  To the extent the Borrower uses
proceeds of any loans to purchase Collateral, the repayment of such loans shall
be on a “first-in-first-out” basis so that the portion of the loan used to
purchase a particular item of Collateral shall be repaid in the order in which
Borrower purchased such item of Collateral.
 
1.9          Search Reports.  At Borrower's expense, Borrower shall deliver to
Bank prior to the date of this Agreement UCC search results under all names used
by the Borrower during the prior five (5) years, from each jurisdiction where
any Collateral is located, from the State, if any, where the Borrower is
organized and registered (as such terms are used in the Code), and the State
where the Borrower’s chief executive office is located.  The search results
shall confirm that the security interest in the Collateral granted Bank
hereunder is prior to all other security interests in favor of any other person.
3

--------------------------------------------------------------------------------

 
2.          REPRESENTATIONS AND WARRANTIES
 
2.1          Accounts and Contract Rights.  All accounts arise out of legally
enforceable and existing contracts, and represent unconditional and undisputed
bona fide indebtedness by a Debtor, and are not and will not be subject to any
discount (except such cash or trade discount as may be shown on any invoice,
contract or other writing delivered to the Bank).  No contract right, account,
general intangible or chattel paper is or will be represented by any note or
other instrument, and no contract right, account or general intangible is, or
will be represented by any conditional or installment sales obligation or other
chattel paper, except such instruments or chattel paper as have been or
immediately upon receipt by the Borrower will be delivered to the Bank (duly
endorsed or assigned), such delivery, in the case of chattel paper, to include
all executed copies except those in the possession of the installment buyer and
any security for or guaranty of any of the Collateral shall be delivered to the
Bank immediately upon receipt thereof by the Borrower, with such assignments and
endorsements thereof as the Bank may request.
 
2.2          Title to Collateral.  At the date hereof the Borrower is (and as to
Collateral that the Borrower may acquire after the date hereof, will be) the
lawful owner of the Collateral, and the Collateral and each item thereof is,
will be and shall continue to be free of all restrictions, liens, encumbrances
or other rights, title or interests (other than the security interest therein
granted to the Bank), credits, defenses, recoupments, set-offs or counterclaims
whatsoever.  The Borrower has and will have full power and authority to grant to
the Bank a security interest in the Collateral and the Borrower has not
transferred, assigned, sold, pledged, encumbered, subjected to lien or granted
any security interest in, and will not transfer, assign, sell (except sales or
other dispositions in the ordinary course of business in respect to inventory as
expressly permitted in this Agreement), pledge, encumber, subject to lien or
grant any security interest in any of the Collateral (or any of the Borrower's
right, title or interest therein), to any person other than the Bank.  The
Collateral is and will be valid and genuine in all respects.  The Borrower will
warrant and defend the Bank’s right to and interest in the Collateral against
all claims and demands of all persons whatsoever.
 
2.3          Location of Collateral.  Except for sale, processing, use,
consumption or other disposition in the ordinary course of business, the
Borrower will keep all inventory and equipment only at locations specified in
this Agreement or specified to the Bank in writing.  The Borrower shall, during
the term of this Agreement, keep the Bank currently and accurately informed in
writing of each location where the Borrower's records relating to its accounts
and contract rights, respectively, are kept, and shall not remove such records
or any of them to another location without giving the Bank at least thirty (30)
days prior written notice thereof.
 
2.4          Third Parties.  The Bank shall not be deemed to have assumed any
liability or responsibility to the Borrower or any third person for the
correctness, validity or genuineness of any instruments or documents that may be
released or endorsed to the Borrower by the Bank (which shall automatically be
deemed to be without recourse to the Bank in any event) or for the existence,
character, quantity, quality, condition, value or delivery of any goods
purporting to be represented by any such documents; and the Bank, by accepting
such security interest in the Collateral, or by releasing any Collateral to the
Borrower, shall not be deemed to have assumed any obligation or liability to any
supplier or Debtor or to any other third party, and the Borrower agrees to
indemnify and defend the Bank and hold it harmless in respect to any claim or
proceeding arising out of any matter referred to in this paragraph.
 
2.5          Payment of Accounts.  Each account or other item of Collateral,
other than inventory and equipment, will be paid in full on or before the date
shown as its due date in the schedule of Collateral, in the copy of the
invoice(s) relating to the account or other Collateral or in contracts relating
thereto.  Upon any suspension of business, assignment or trust mortgage for the
benefit of creditors, dissolution, petition in receivership or under any chapter
of the Bankruptcy Code as amended from time to time by or against any Debtor,
any Debtor becoming insolvent or unable to pay its debts as they mature or any
other act of the same or different nature amounting to a business failure, the
Borrower will immediately notify the Bank thereof.
4

--------------------------------------------------------------------------------

 
2.6          Taxes.  Borrower has filed all Federal, state and other tax returns
required to be filed (except for such returns for which current and valid
extensions have been filed), and all taxes, assessments and other governmental
charges due from the Borrower have been fully paid.  The Borrower has
established on its books reserves adequate for the payment of all Federal, state
and other tax liabilities (if any).
 
2.7          Use of Proceeds.  No portion of any loan is to be used for (i) the
purpose of purchasing or carrying any "margin security" or "margin stock" as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family
or household purposes.  The Collateral is not used or acquired primarily for
personal, family or household purposes.
 
3.          AFFIRMATIVE COVENANTS
 
3.1          Payments and Performance.  Borrower will duly and punctually pay
all Obligations becoming due to the Bank and will duly and punctually perform
all Obligations on its part to be done or performed under this Agreement.
 
3.2          Books and Records; Inspection.  Borrower will at all times keep
proper books of account in which full, true and correct entries will be made of
its transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of Borrower.  Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of the Collateral and all of its
properties by the Bank and the Bank’s representatives.  Borrower will from time
to time furnish the Bank with such information and statements as the Bank may
request in its sole discretion with respect to the Obligations or the Bank’s
security interest in the Collateral.
 
3.3          Inspection.  Borrower will at all reasonable times make its books
and records available in its offices for inspection, examination and duplication
by the Bank and the Bank’s representatives and will permit inspection of the
Collateral and all of its properties by the Bank and the Bank’s
representatives.  Borrower will from time to time furnish the Bank with such
information and statements as the Bank may request in its sole discretion with
respect to the Obligations or the Bank’s security interest in the Collateral. 
Borrower shall, during the term of this Agreement, keep the Bank currently and
accurately informed in writing of each location where Borrower's records
relating to its accounts and contract rights are kept, and shall not remove such
records to another location without giving the Bank at least thirty (30) days
prior written notice thereof.
 
3.4          Notice to Account Debtors.  The Borrower agrees, at the request of
the Bank, to notify all or any of the Debtors in writing of the Bank’s security
interest in the Collateral in whatever manner the Bank requests and, hereby
authorizes the Bank to notify all or any of the Debtors of the Bank’s security
interest in the Borrower's accounts at the Borrower's expense.
 
3.5          Contact with Accountant.  The Borrower hereby authorizes the Bank
to directly contact and communicate with any accountant employed by Borrower in
connection with the review and/or maintenance of Borrower's books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Bank.
 
3.6          Operating and Deposit Accounts.  The Borrower shall maintain with
the Bank its primary operating and deposit accounts.  At the option of the Bank,
all loan payments and fees will automatically be debited from the Borrower’s
primary operating account and all advances will automatically be credited to the
Borrower’s primary operating account.
 
3.7          Taxes.  Borrower will promptly pay all real and personal property
taxes, assessments and charges and all franchise, income, unemployment,
retirement benefits, withholding, sales and other taxes assessed against it or
payable by it before delinquent; provided that this covenant shall not apply to
any
5

--------------------------------------------------------------------------------

tax assessment or charge which is being contested in good faith and with respect
to which reserves have been established and are being maintained.  The Bank may,
at its option, from time to time, discharge any taxes, liens or encumbrances of
any of the Collateral, and the Borrower will pay to the Bank on demand or the
Bank in its sole discretion may charge to the Borrower all amounts so paid or
incurred by it.
 
3.8          Maintenance. Borrower will keep and maintain the Collateral and its
other properties, if any, in good repair, working order and condition.  The
Borrower will immediately notify the Bank of any loss or damage to or any
occurrence which would adversely affect the value of any Collateral.  The Bank
may, at its option, from time to time, take any other action that the Bank may
deem proper to repair, maintain or preserve any of the Collateral, and the
Borrower will pay to the Bank on demand or the Bank in its sole discretion may
charge to the Borrower all amounts so paid or incurred by it.
 
3.9          Insurance.  Borrower will maintain in force property and casualty
insurance on all Collateral and any other property of Borrower, if any, against
risks customarily insured against by companies engaged in businesses similar to
that of  Borrower containing such terms and written by such companies as may be
satisfactory to the Bank, such insurance to be payable to the Bank as its
interest may appear in the event of loss and to name the Bank as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Bank’s approval; and all such policies shall provide that they may
not be canceled without first giving at least Thirty (30) days written notice of
cancellation to the Bank.  Borrower will also maintain liability insurance
containing such terms and written by such companies as may be satisfactory to
the Bank, with the Bank to be named as an additional insured under such
policies.    In the event that  Borrower fails to provide evidence of such
insurance, the Bank may, at its option, secure such insurance and charge the
cost thereof to the Borrower.  At the option of the Bank, all insurance proceeds
received from any loss or damage to any of the Collateral shall be applied
either to the replacement or repair thereof or as a payment on account of the
Obligations.  From and after the occurrence of an Event of Default, the Bank is
authorized to cancel any insurance maintained hereunder and apply any returned
or unearned premiums, all of which are hereby assigned to the Bank, as a payment
on account of the Obligations.
 
3.10          Notification of Default.  Immediately upon becoming aware of the
existence of any condition or event which constitutes an Event of Default, or
any condition or event which would upon notice or lapse of time, or both,
constitute an Event of Default, Borrower shall give Bank written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto.
 
3.11          Notification of Material Litigation.  Borrower will immediately
notify the Bank in writing of any litigation or of any investigative proceedings
of a governmental agency or authority commenced or threatened against it which
would or might be materially adverse to the financial condition of Borrower or
any guarantor of the Obligations.
 
3.12          Pension Plans.  With respect to any pension or benefit plan
maintained by Borrower, or to which Borrower contributes ("Plan"), the benefits
under which are guarantied, in whole or in part, by the Pension Benefit Guaranty
Corporation created by the Employee Retirement Income Security Act of 1974, P.L.
93-406, as amended ("ERISA") or any governmental authority succeeding to any or
all of the functions of the Pension Benefit Guaranty Corporation ("Pension
Benefit Guaranty Corporation"), Borrower will (a) fund each Plan as required by
the provisions of Section 412 of the Internal Revenue Code of 1986, as amended;
(b) cause each Plan to pay all benefits when due; (c) furnish Bank (i) promptly
with a copy of any notice of each Plan's termination sent to the Pension Benefit
Guaranty Corporation (ii) no later than the date of submission to the Department
of Labor or to the Internal Revenue Service, as the case may be, a copy of any
request for waiver from the funding standards or extension of the amortization
periods required by Section 412 of the Internal Revenue Code of 1986, as amended
and (iii) notice of any Reportable Event as such term is defined in ERISA; and
(d) subscribe to any contingent liability insurance provided by the Pension
Benefit Guaranty Corporation to protect against employer liability upon
termination of a guarantied pension plan, if available to Borrower.
6

--------------------------------------------------------------------------------

 
3.13          Lien Law.  If any account or general intangible included in the
Collateral represents money owing pursuant to any contract for the improvement
of real property or for a public improvement for purposes of the Lien Law of the
State of New York (the "Lien Law"), Borrower shall (i) give Bank notice of such
fact; (ii) receive and hold any money advanced by Bank with respect to such
account or general intangible as a trust fund to be first applied to the payment
of trust claims as such term is defined in the Lien Law (Section 71 or
otherwise); and (iii) until such trust claim is paid, not use or permit the use
of any such money for any purpose other than the payment of such trust claims.
 
4.          DEFAULT
 
4.1          Default.  "Event of Default" shall mean the occurrence of one or
more of any of the following events:
 
(a)          default of any liability, obligation, covenant or undertaking of
the Borrower or any guarantor of the Obligations to the Bank, hereunder or
otherwise, including, without limitation, failure to pay in full and when due
any installment of principal or interest or default of the Borrower or any
guarantor of the Obligations under any other Loan Document or any other
agreement with the Bank;


(b)          failure of the Borrower or any guarantor of the Obligations to
maintain aggregate collateral security value satisfactory to the Bank;


(c)          default of any material liability, obligation or undertaking of the
Borrower or any guarantor of the Obligations to any other party;


(d)          if any statement, representation or warranty heretofore, now or
hereafter made by the Borrower or any guarantor of the Obligations in connection
with this Agreement or in any supporting financial statement of the Borrower or
any guarantor of the Obligations shall be determined by the Bank to have been
false or misleading in any material respect when made;


(e)           if the Borrower or any guarantor of the Obligations is a
corporation, trust, partnership or limited liability company, the liquidation,
termination or dissolution of any such organization, or the merger or
consolidation of such organization into another entity, or its ceasing to carry
on actively its present business or the appointment of a receiver for its
property;


(f)           the death of the Borrower or any guarantor of the Obligations and,
if the Borrower or any guarantor of the Obligations is a partnership or limited
liability company, the death of any partner or member;


(g)          the institution by or against the Borrower or any guarantor of the
Obligations of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or
any other law in which the Borrower or any guarantor of the Obligations is
alleged to be insolvent or unable to pay its debts as they mature, or the making
by the Borrower or any guarantor of the Obligations of an assignment for the
benefit of creditors or the granting by the Borrower or any guarantor of the
Obligations of a trust mortgage for the benefit of creditors;


(h)          the service upon the Bank of a writ in which the Bank is named as
trustee of the Borrower or any guarantor of the Obligations;


(i)           a judgment or judgments for the payment of money shall be rendered
against the Borrower or any guarantor of the Obligations, and any such judgment
shall remain unsatisfied and in effect for any period of thirty (30) consecutive
days without a stay of execution;
7

--------------------------------------------------------------------------------



(j)           any levy, lien (including mechanics lien), seizure, attachment,
execution or similar process shall be issued or levied on any of the property of
the Borrower or any guarantor of the Obligations;


(k)          the termination or revocation of any guaranty of the Obligations;
or


(l)           the occurrence of such a change in the condition or affairs
(financial or otherwise) of the Borrower or any guarantor of the Obligations, or
the occurrence of any other event or circumstance, such that the Bank, in its
sole discretion, deems that it is insecure or that the prospects for timely or
full payment or performance of any obligation of the Borrower or any guarantor
of the Obligations to the Bank has been or may be impaired.
 
4.2          Acceleration.  If an Event of Default shall occur, at the election
of the Bank, all Obligations shall become immediately due and payable without
notice or demand, except with respect to Obligations payable on DEMAND, which
shall be due and payable on DEMAND, whether or not an Event of Default has
occurred.
 
The Bank is hereby authorized, at its election, after an Event of Default or
after Demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to take possession and/or sell or
otherwise dispose of all or any of the Collateral at public or private sale; and
the Bank may also exercise any and all other rights and remedies of a secured
party under the Code or which are otherwise accorded to it in equity or at law,
all as Bank may determine, and such exercise of rights in compliance with the
requirements of law will not be considered adversely to affect the commercial
reasonableness of any sale or other disposition of the Collateral.  If notice of
a sale or other action by the Bank is required by applicable law, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Borrower agrees that ten (10)
days written notice to the Borrower, or the shortest period of written notice
permitted by such law, whichever is smaller, shall be sufficient notice; and
that to the extent permitted by law, the Bank, its officers, attorneys and
agents may bid and become purchasers at any such sale, if public, and may
purchase at any private sale any of the Collateral that is of a type customarily
sold on a recognized market or which is the subject of widely distributed
standard price quotations.  Any sale (public or private) shall be without
warranty and free from any right of redemption, which the Borrower shall waive
and release after default upon the Bank’s request therefor, and may be free of
any warranties as to the Collateral if Bank shall so decide.  No purchaser at
any sale (public or private) shall be responsible for the application of the
purchase money.  Any balance of the net proceeds of sale remaining after paying
all Obligations of the Borrower to the Bank shall be returned to such other
party as may be legally entitled thereto; and if there is a deficiency, the
Borrower shall be responsible for repayment of the same, with interest.  Upon
demand by the Bank, the Borrower shall assemble the Collateral and make it
available to the Bank at a place designated by the Bank which is reasonably
convenient to the Bank and the Borrower.  The Borrower hereby acknowledges that
the Bank has extended credit and other financial accommodations to the Borrower
upon reliance of the Borrower's granting the Bank the rights and remedies
contained in this Agreement including without limitation the right to take
immediate possession of the Collateral upon the occurrence of an Event of
Default or after DEMAND with respect to Obligations payable on DEMAND and the
Borrower hereby acknowledges that the Bank is entitled to equitable and
injunctive relief to enforce any of its rights and remedies hereunder or under
the Code and the Borrower hereby waives any defense to such equitable or
injunctive relief based upon any allegation of the absence of irreparable harm
to the Bank.
 
The Bank shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Collateral subject to the
security interest created hereby), or guarantees of, the Obligations or any of
them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising.  To the extent that it lawfully may do so, the Borrower hereby agrees
that it will not invoke and irrevocably waives the benefits of any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Bank’s rights
8

--------------------------------------------------------------------------------

under this Agreement or under any other instrument evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or guaranteed.  Except as required by applicable
law, the Bank shall have no duty as to the collection or protection of the
Collateral or any income thereon, nor as to the preservation of rights against
prior parties, nor as to the preservation of any rights pertaining thereto
beyond the safe custody thereof.
 
4.3          Power of Attorney.  The Borrower hereby irrevocably constitutes and
appoints the Bank as the Borrower's true and lawful attorney, with full power of
substitution, at the sole cost and expense of the Borrower but for the sole
benefit of the Bank, upon the occurrence of an Event of Default or after DEMAND
with respect to Obligations payable on DEMAND, to convert the Collateral into
cash, including, without limitation, completing the manufacture or processing of
work in process, and the sale (either public or private) of all or any portion
or portions of the inventory and other Collateral; to enforce collection of the
Collateral, either in its own name or in the name of the Borrower, including,
without limitation, executing releases or waivers, compromising or settling with
any Debtors and prosecuting, defending, compromising or releasing any action
relating to the Collateral; to receive, open and dispose of all mail addressed
to the Borrower and to take therefrom any remittances or proceeds of Collateral
in which the Bank has a security interest; to notify Post Office authorities to
change the address for delivery of mail addressed to the Borrower to such
address as the Bank shall designate; to endorse the name of the Borrower in
favor of the Bank upon any and all checks, drafts, money orders, notes,
acceptances or other instruments of the same or different nature; to sign and
endorse the name of the Borrower on and to receive as secured party any of the
Collateral, any invoices, freight or express receipts, or bills of lading,
storage receipts, warehouse receipts, or other documents of title of the same or
different nature relating to the Collateral; to sign the name of the Borrower on
any notice of the Debtors or on verification of the Collateral; and to sign, if
necessary, and file or record on behalf of the Borrower any financing or other
statement in order to perfect or protect the Bank’s security interest.  The Bank
shall not be obliged to do any of the acts or exercise any of the powers
hereinabove authorized, but if the Bank elects to do any such act or exercise
any such power, it shall not be accountable for more than it actually receives
as a result of such exercise of power, and it shall not be responsible to the
Borrower except for its own gross negligence or willful misconduct.  All powers
conferred upon the Bank by this Agreement, being coupled with an interest, shall
be irrevocable so long as any Obligation of the Borrower or any guarantor or
surety to the Bank shall remain unpaid or the Bank is obligated under this
Agreement to extend any credit to the Borrower.
 
4.4          Nonexclusive Remedies.  All of the Bank’s rights and remedies not
only under the provisions of this Agreement but also under any other agreement
or transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank at such time or times and in such order of preference as
the Bank in its sole discretion may determine.
 
4.5          Reassignment to Borrower.  Whenever the Bank deems it desirable
that any legal action be instituted with respect to any Collateral or that any
other action be taken in any attempt to effectuate collection of any Collateral,
the Bank may reassign the item in question to the Borrower (and if the Bank
shall execute any such reassignment, it shall automatically be deemed to be
without recourse to the Bank in any event) and require the Borrower to proceed
with such legal or other action at the Borrower's sole liability, cost and
expense, in which event all amounts collected by the Borrower on such item shall
nevertheless be subject to the Bank’s security interest.
 
5.          MISCELLANEOUS
 
5.1          Waivers.  The Borrower waives notice of intent to accelerate,
notice of acceleration, notice of nonpayment, demand, presentment, protest or
notice of protest of the Obligations, and all other notices, consents to any
renewals or extensions of time of payment thereof, and generally waives any and
all suretyship defenses and defenses in the nature thereof.
 
5.2          Deposit Collateral.  The Borrower hereby grants to the Bank a
continuing lien and security interest in any and all deposits or other sums at
any time credited by or due from the Bank or any Bank
9

--------------------------------------------------------------------------------

Affiliate to the Borrower and any cash, securities, instruments or other
property of the Borrower in the possession of the Bank or any Bank Affiliate,
whether for safekeeping or otherwise, or in transit to or from the Bank or any
Bank Affiliate (regardless of the reason the Bank or Bank Affiliate had received
the same or whether the Bank or Bank Affiliate has conditionally released the
same) as security for the full and punctual payment and performance of all of
the liabilities and obligations of the Borrower to the Bank or any Bank
Affiliate and such deposits and other sums may be applied or set off against
such liabilities and obligations of the Borrower to the Bank or any Bank
Affiliate at any time, whether or not such are then due, whether or not demand
has been made and whether or not other collateral is then available to the Bank
or any Bank Affiliate.
 
5.3          Indemnification.  The Borrower shall indemnify, defend and hold the
Bank and any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an "Indemnitee") harmless of and from any claim brought or
threatened against any Indemnitee by the Borrower, any guarantor or endorser of
the Obligations, or any other person (as well as from reasonable attorneys' fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Borrower, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrower), except for any claim
arising out of the gross negligence or willful misconduct of the Bank.  The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.
 
5.4          Costs and Expenses.  the Borrower shall pay to the Bank on demand
any and all costs and expenses (including, without limitation, reasonable
attorneys' fees and disbursements, court costs, litigation and other expenses)
incurred or paid by the Bank in establishing, maintaining, protecting or
enforcing any of the Bank’s rights or the Obligations, including, without
limitation, any and all such costs and expenses incurred or paid by the Bank in
defending the Bank’s security interest in, title or right to the Collateral or
in collecting or attempting to collect or enforcing or attempting to enforce
payment of the Obligations.
 
5.5          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.
 
5.6          Severability.  If any provision of this Agreement or portion of
such provision or the application thereof to any person or circumstance shall to
any extent be held invalid or unenforceable, the remainder of this Agreement (or
the remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.
 
5.7          Complete Agreement.  This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.
 
5.8          Binding Effect of Agreement.  This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and the Bank shall be entitled to rely thereon)
until released in writing by the Bank.  Notwithstanding any such termination,
the Bank shall have a security interest in all Collateral to secure the payment
and performance of Obligations arising after such termination as a result of
commitments or undertakings made or entered into by the Bank prior to such
termination.  The Bank may transfer and assign this Agreement and deliver the
Collateral to the assignee, who shall thereupon have all of the rights of the
Bank; and the Bank shall then be relieved and discharged of any responsibility
or liability with respect to this Agreement and the Collateral.  The Borrower
may not assign or transfer any of its rights or obligations under this
Agreement.  Except as expressly provided herein or in the other Loan Documents,
nothing, expressed or implied, is intended to confer upon any party, other than
the parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.
10

--------------------------------------------------------------------------------

 
5.9          Further Assurances.  Borrower will from time to time execute and
deliver to Bank such documents, and take or cause to be taken, all such other or
further action, as Bank may request in order to effect and confirm or vest more
securely in Bank all rights contemplated by this Agreement and the other Loan
Documents (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in the Collateral
granted to the Bank by this Agreement or to comply with applicable statute or
law and to facilitate the collection of the Collateral (including, without
limitation, the execution of stock transfer orders and stock powers, endorsement
of promissory notes and instruments and notifications to obligors on the
Collateral).  To the extent permitted by applicable law, Borrower authorizes the
Bank to file financing statements, continuation statements or amendments, and
any such financing statements, continuation statements or amendments may be
filed at any time in any jurisdiction.  Bank may at any time and from time to
time file financing statements, continuation statements and amendments thereto
which contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower. 
Borrower agrees to furnish any such information to Bank promptly upon request. 
In addition, Borrower shall at any time and from time to time take such steps as
Bank may reasonably request for Bank (i) to obtain an acknowledgment, in form
and substance satisfactory to Bank, of any bailee having possession of any of
the Collateral that the bailee holds such Collateral for Bank, (ii) to obtain
"control" (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank, and (iii) otherwise to insure the continued perfection and
priority of Bank’s security interest in any of the Collateral and the
preservation of its rights therein.  Borrower hereby constitutes Bank its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.
 
5.10          Amendments and Waivers.  This Agreement may be amended and
Borrower may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if Borrower shall obtain the Bank’s prior
written consent to each such amendment, action or omission to act.  No course of
dealing and no delay or omission on the part of Bank in exercising any right
hereunder shall operate as a waiver of such right or any other right and waiver
on any one or more occasions shall not be construed as a bar to or waiver of any
right or remedy of Bank on any future occasion.
 
5.11          Terms of Agreement.  This Agreement shall continue in full force
and effect so long as any Obligations or obligation of Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.
 
5.12          Notices.  Any notice under or pursuant to this Agreement shall be
a signed writing or other authenticated record (within the meaning of Article 9
of the Code).  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to any party
hereto at the address for such party as set forth herein, or at such other
address as any party may from time to time designate in written notice received
by the other parties hereto; provided, however, that in order for any notice to
the Bank to be deemed effective, a duplicate notice shall be separately
delivered to the Bank at the current office address of the Bank officer
primarily responsible for the customer account to which this document relates. 
Any such demand or notice shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day
11

--------------------------------------------------------------------------------

after delivery to a nationally recognized overnight courier service.  Notice by
e-mail is not valid notice under this or any other agreement between the
undersigned parties.
 
5.13          Governing Law.  This Agreement shall be governed by the laws of
the State of New York without giving effect to the conflicts of laws principles
thereof.
 
5.14          Reproductions.  This Agreement and all documents which have been
or may be hereinafter furnished by Borrower to the Bank may be reproduced by the
Bank by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).
 
5.15          Jurisdiction and Venue.  Borrower irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in New York,
over any suit, action or proceeding arising out of or relating to this
Agreement.  Borrower irrevocably waives, to the fullest extent it may
effectively do so under applicable law, any objection it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that the same has been brought in an
inconvenient forum.  Borrower hereby consents to any and all process which may
be served in any such suit, action or proceeding, (i) by mailing a copy thereof
by registered and certified mail, postage prepaid, return receipt requested, to
the Borrower's address shown in this Agreement or as notified to the Bank and
(ii) by serving the same upon the Borrower in any other manner otherwise
permitted by law, and agrees that such service shall in every respect be deemed
effective service upon Borrower.
 
5.16          JURY WAIVER.  THE BORROWER AND BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE
NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED.  THE BORROWER CERTIFIES THAT NEITHER
THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH
PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
Executed as of July ____, 2016.





Witness: Borrower:

SWK Technologies, Inc.





_________________________           By:           _________________________

Mark Meller, Chief Executive Officer/Secretary






 
Accepted:                       




By: ________________________________
Name:
Title:                                          




Security Agreement - Obligor 1(2)
Ó 2016 Medici, a division of Wolters Kluwer Financial Services




12